.*AO 450 (Rev. 5/85) Judgment in a Civil Case


                      UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO


                                                   JUDGMENT IN A CIVIL CASE

Shannon Leigh Harper,

                 Plaintiff,
                                                   Case No. 2:18-cv-1143
                 v.

Commissioner of Social Security.,                  Magistrate Judge Deavers

                 Defendant.




[] Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.


       PURSUANT TO THE OPINION AND ORDER filed
March 24, 2020, Plaintiff’s Statement of Errors is OVERRULED and the
Commissioner’s decision is AFFIRMED.
Date: March 24, 2020


                                                     Richard W. Nagel, Clerk of Court

                                                   By:        s/ Donald A Fitzgerald III
                                                           Donald A Fitzgerald III, Deputy Clerk
